
	
		IIB
		111th CONGRESS
		2d Session
		H. R. 3976
		IN THE SENATE OF THE UNITED
		  STATES
		
			March 24, 2010
			Received; read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		AN ACT
		To extend certain expiring provisions
		  providing enhanced protections for servicemembers relating to mortgages and
		  mortgage foreclosure.
	
	
		1.Short titleThis Act may be cited as the
			 Helping Heroes Keep Their Homes Act of
			 2010.
		2.Extension of
			 enhanced protections for servicemembers relating to mortgages and mortgage
			 foreclosure under Servicemembers Civil Relief Act
			(a)ExtensionParagraph (2) of section 2203(c) of the
			 Housing and Economic Recovery Act of 2008 (Public Law
			 110–289) is amended—
				(1)by striking
			 December 31, 2010 and inserting December 31,
			 2015; and
				(2)by striking January 1, 2011 and inserting January 1,
			 2016.
				(b)Protection for
			 surviving spouse
				(1)In
			 generalSection 303 of the Servicemembers Civil Relief Act
			 (50
			 U.S.C. App. 533) is amended by adding at the end the following
			 new subsection:
					
						(e)Protection for
				surviving spouseWith respect
				to a servicemember who dies while in military service and whose death is
				service-connected, this section shall apply to the surviving spouse of the
				servicemember if such spouse is the successor in interest to property covered
				under subsection
				(a).
						.
				(2)Effective
			 dateSubsection (e) of section 303 of such Act, as added by
			 paragraph (1), shall apply to a surviving spouse of a servicemember whose death
			 is on or after the date of the enactment of this Act.
				
	
		
			Passed the House of
			 Representatives March 23, 2010.
			Lorraine C. Miller,
			Clerk
		
	
